LOVE, J.,
concurs in result with reasons.
I respectfully concur in the result. I concur in the majority’s decision to deny the writ; however, I would deny the writ on the showing made. The relator has failed to comply with Local Rule 24.1 Consequently, I find this Court is not in a position to review evidence from the body camera video footage, which I find necessary to address the merits of the relator’s writ application.
*919The hearing transcript indicates that the State relied on the video footage to establish its timeline of events in argument before the trial court. Likewise, the testifying officers were questioned about the sequence of events as presented in video footage. Finally, the hearing transcript suggests that the trial court relied on the body camera video footage in denying the motion to suppress evidence and statement. Therefore, I would order the relator to comply with Local Rule 24 so that this Court may adequately review the merits of relator’s application for supervisory review.
For these reasons, I find that this Court is not in a position to address the merits of the relator’s writ application in its current state, and would deny the writ on the showing made.

.Local Rule 24—ELECTRONIC AUDIO AND VIDEO EVIDENCE
1. All electronic audio and video evidence submitted to the Court shall be in the Windows Media Audio (WMA) or Windows Media Video (WMV) format to ensure that the evidence can be played on the default Windows Media Player.
2. In the event that audio or video evidence cannot be converted to the required formats, the software or codec required to view the evidence must be provided. This must include a description of the software or codec and instructions on how to install and use the software. Counsel for the parties must also inform the clerk of court in writing of these circumstances within five (5) days of the lodging of the record.
3. The following information must be provided with all submitted electronic evidence:
Title of file
Brief description of what is contained in the file
Length of file
Number of files
File format
Guarantee of no virus
The antivirus software that was used to scan the files and the date of the virus definitions
It is the exclusive responsibility of counsel for all parties to ensure that all electronic audio and video evidence works properly before submitting it to the Court.
Adopted by the Court En Banc January 20, 2010
Effective February 1, 2010